Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 1 of 9 PageID #: 31




                                                  3:20-cv-00795
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 2 of 9 PageID #: 32
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 3 of 9 PageID #: 33
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 4 of 9 PageID #: 34
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 5 of 9 PageID #: 35
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 6 of 9 PageID #: 36
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 7 of 9 PageID #: 37
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 8 of 9 PageID #: 38
Case 3:20-cv-00795 Document 2 Filed 12/10/20 Page 9 of 9 PageID #: 39
